Citation Nr: 0305517	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-08 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from September 22 to 
November 17, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1999 rating decision by the RO.  

The record shows that the RO previously denied a claim of 
service connection for a psychiatric disability by a decision 
entered in December 1987.  The veteran was notified of the 
RO's determination, and of his appellate rights, but did not 
initiate an appeal within one year.  As a result, the RO's 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.1103 (2002); 38 C.F.R. 
§ 19.129 (1986).

Because the RO had adjudicated the claim now on appeal as 
though it were an original claim, the Board remanded the case 
to the RO in September 2000 for action on the application to 
reopen.  


FINDINGS OF FACT

1.  In December 1987, the RO denied a claim of entitlement to 
service connection for a psychiatric disability (then 
characterized as a nervous condition).  The veteran was 
notified of the denial by letter that same month, but did not 
initiate an appeal.

2.  Evidence received since the December 1987 RO denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for a psychiatric 
disability.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a psychiatric 
disability has not been submitted.  38 U.S.C.A. §§ 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty for less than two months, 
from September 22 to November 17, 1977.  Associated with the 
veteran's service medical records were private hospital 
reports indicating that the veteran received treatment for 
psychiatric problems prior to entering service.   These 
reports show that, in May 1977, the veteran was hospitalized 
for mute and bizarre behavior.  Initial psychiatric 
evaluation revealed catatonic withdrawal and mutism.  The 
records indicated that the veteran had some improvement after 
two weeks of antipsychotic medication.  The psychiatric 
diagnosis on discharge was catatonic schizophrenia, in 
remission.  

The veteran's service medical records show that, on September 
28, 1977, which was six days of entering service, the veteran 
was admitted to the hospital as a referral from Community 
Mental Health Activity (CMHA), secondary to bizarre behavior 
and probable schizophrenia.  When evaluated, the veteran 
reported having been hospitalized four months prior to 
entering service.  Upon admission, the veteran was very 
reluctant to communicate, and seemed confused with frequent 
blocking and loose associations.  His affect was markedly 
flat.  He denied hallucinations; however, it was noted that 
his behavior was extremely bizarre and inappropriate.  The 
diagnosis was acute schizophrenia episode, moderately severe, 
treated, improved.  It was determined that the veteran's 
condition had existed prior to service and separation from 
military service was recommended.  Medical Board Proceedings 
conducted in November 1977 indicate that the veteran had been 
presented to a Physical Evaluation Board for consideration of 
a medical discharge.  It was unanimously determined that the 
findings and recommendations of the Medical Board were 
approved.  It was determined that the veteran had an acute 
schizophrenic episode, which existed prior to service.

Based on the evidence of record, by rating action of April 
1978, the RO denied a claim of service connection for a 
nervous condition on the basis that the veteran's psychiatric 
condition preexisted service and was not aggravated by his 
brief period of active duty.  The RO notified the veteran of 
that decision that same month, but he did not initiate an 
appeal within the one-year period allowed and, as a result, 
the denial became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.118 (1977).

Thereafter, a November 1981 private psychological evaluation 
report from the South Carolina State Hospital shows that the 
veteran was admitted for the third time in November 1981 when 
it was noted that the police had brought him in after he had 
beaten his wife.  The examiner noted that the veteran 
appeared in considerably better condition that when 
previously seen by that examiner in 1978.  The diagnostic 
impression was consistent with the veteran's prior evaluation 
- paranoid schizophrenia.  

A final summary from the South Carolina State Hospital, dated 
in December 1981, indicates that the veteran had previous 
diagnoses of paranoid schizophrenia and bipolar manic 
disorder with psychosis.  It was noted the veteran had had 
psychiatric treatment in service.  The final diagnosis was 
schizoaffective disorder.  It was recommended that the 
veteran be transferred to a VA hospital.

A VA hospital summary shows that the veteran was hospitalized 
from December 1981 to January 1982, after being transferred 
from the State Hospital on commitment papers.  It was noted 
that the veteran had a four-year history of psychiatric 
illness, diagnosed as bipolar or schizophrenia, since the 
veteran's first breakdown while he was in the service in 
1977.  Chronic undifferentiated schizophrenia was diagnosed.  

VA outpatient treatment reports, dated from February 1983 to 
July 1987, show continued treatment for schizophrenia.  

Private hospitalization records from the Bryan Psychiatric 
Hospital were received in November 1987.  Included in these 
records was a discharge summary, dated in October 1986, 
reflecting that the veteran had been hospitalized from July 
to August 1986 on emergency admissions papers.  It was noted 
that the veteran had gone to the hospital on a detention 
order.  His hospital treatment was noted in detail and the 
final diagnosis was schizoaffective disorder.  There was no 
mention of the veteran's time in the military.

Based on the evidence of record, by rating action of December 
1987, the RO denied a claim of entitlement to service 
connection for a psychiatric disability.  The RO notified the 
veteran of that decision that same month, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.129, 19.192 (1986).

Thereafter, VA hospitalization and outpatient treatment 
reports, dated from December 1981 to July 1987, were 
associated with the claims file in January 1988.  These 
records show continued treatment for schizophrenia.  

The RO informed the veteran in a letter, dated in February 
1988, that it had received the VA records, dated from 
December 1981 to July 1987, but that this evidence was not 
material to his claim of service connection for a nervous 
condition.  The RO also informed the veteran that the letter 
was a reconsideration of the RO's December 1987 decision and 
did not serve to extend the appeal period.

In this regard, as the December 1987 RO decision is deemed to 
be final, see 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.129, 
19.192, the claim may now be reopened only if new and 
material evidence has been submitted since the last final 
disallowance in December 1987.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his claim.

The Board has reviewed the additional evidence associated 
with the claims folder since the December 1987 RO denial, and 
finds that new and material evidence has not been received.  
As noted above, the specified basis for the RO's denial was 
that the evidence of record did not show that the veteran's 
preexisting psychiatric disability was aggravated by service.

The evidence obtained in connection with the veteran's 
attempt to reopen, which was filed in March 1999, includes a 
November 1981 private psychological evaluation report from 
the South Carolina State Hospital, which is a duplicate copy 
of evidence that was already of record at the time of the 
December 1987 RO determination.

A final summary from the South Carolina State Hospital was 
submitted, reflecting that the veteran was hospitalized from 
February to March 1986 due to a court's order to determine 
whether the veteran had the mental capacity to stand trial.  
The final diagnosis was bipolar affective disorder, mixed 
without psychosis.

VA outpatient treatment reports, dated from February 1983 to 
July 1987, show continued treatment for schizophrenia.  A 
printout from the Dorn VA Medical Center indicates that the 
veteran had no appointments from August 1998 to March 1999.

The Board finds that the newly received evidence does not 
constitute evidence that is new and material as defined by 
38 C.F.R. § 3.156(a).  In short, this evidence does not 
support the veteran's claim in a manner different from what 
was previously shown.  Consequently, it may be said that the 
evidence is not so significant that it must be considered in 
order to decide fairly the merits of the underlying claim.  
38 C.F.R. § 3.156(a).  If anything, the additional evidence 
is "new" in that it was not of record at the time of the 
December 1987 RO determination; but it is not "material" in 
that it does not bear on the question of whether the 
veteran's psychiatric disability began in or was aggravated 
by military service.  It merely establishes that the 
veteran's schizophrenia worsened after service or that the 
veteran continued to receive treatment for psychiatric 
disability, including schizophrenia.  This was not a material 
fact in dispute in 1987 and has no bearing on whether the 
disability began in service or increased in severity during 
service.  

The Board therefore finds that the newly received evidence 
does not bear directly and substantially upon the issue at 
hand.  In sum, it does not tend to support the veteran's 
claim in a manner different from the evidence previously of 
record.  Consequently, the newly received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  In other words, the evidence 
does not tend to provide information directly pertinent to 
the underlying question of service connection beyond what was 
known previously.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence under 38 
C.F.R. § 3.156(a).

The evidence obtained in connection with the veteran's 
attempt to reopen his claim includes a written statement 
prepared by the veteran in July 2002 in which he re-asserts 
that he should be compensated.  This assertion is redundant 
because it mirrors the argument he made in support of his 
previously denied claim.  While the veteran is competent to 
describe symptoms he was experiencing and which he observed 
during service, his assertions that his preexisting 
schizophrenia worsened during service are not helpful to the 
fact-finding process because he is not competent to provide 
evidence that requires medical expertise, such as is required 
when commenting on the extent of worsening of underlying 
psychiatric disability.  Moreover, the veteran's 
representative had asserted, in written statements of April 
1999 and July 1999, that the veteran did not have a 
psychiatric disability prior to entering service because, 
when examined in May 1977 the veteran's schizophrenia was in 
complete remission.  In this regard, the representative 
argues that the veteran should be presumed to have been sound 
upon entrance into service.  It is also argued that any 
preexisting psychiatric disability did not increase in 
severity due to the natural progress of the disease but was 
aggravated by service because of the initial and overwhelming 
introduction to military life as a basic trainee.  The Board 
notes, however, that the representative's statements are new 
but, like the veteran, he is not competent to provide 
evidence that requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

In deciding this application to reopen, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  (The VCAA provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West 2002).)

As for the notice requirements of the VCAA, the Board notes 
that the March 2002 SSOC and December 2002 SSOC, as well as 
various communications from the RO, provided the veteran with 
notice of what was required to reopen his claim.  In fact, 
the RO sent the veteran letters in March 2001 and August 2002 
regarding the changes brought about by the VCAA.  These 
communications also informed the veteran of what was required 
of him-namely, the need to present new and material evidence 
in order to have VA address the underlying merits of his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this regard, the record indicates that the December 2002 
SSOC was sent to the veteran's then-current address of 
record; however, the document was returned as undeliverable 
because he was no longer at that address.  Thereafter, a 
February 2003 Report of Contact indicates that the RO 
informed the veteran's representative that mail from the RO 
had been returned after having been sent to the veteran's two 
addresses of record.  The RO asked the veteran's 
representative if the representative had a more recent 
address for the veteran.  It was noted that the 
representative did not.  The Board points this out because 
VA's duty to assist in the development of the evidentiary 
record is not a one-way street; the veteran must help in this 
regard.   Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
United States Court of Appeals for Veterans Claims has 
indicated that, if a claimant desires help with his claim, he 
must cooperate with VA's efforts to assist him, to include 
keeping VA apprised of his current whereabouts.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

As noted above, the VCAA clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Nevertheless, as noted above, the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett, 8 Vet. App. at 4; 
Butler, 9 Vet. App. at 167.  Even the VCAA recognizes this.  
38 U.S.C.A. § 5103A(f) (West 2002).  Consequently, because 
the Board may not address the underlying claim until new and 
material evidence has been presented, a remand to have the RO 
address the duty to assist in the context of this specific 
application to reopen is not necessary.  


ORDER

The application to reopen a claim of service connection for a 
psychiatric disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

